internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-120721-01 date date legend distributing distributing controlled sub a sub d llc x y z service a agreement agreement city u dear we respond to your letter dated date requesting a supplemental ruling to plr a ruling letter issued on date prior ruling letter in the prior ruling letter we ruled that the controlled_group could separate from the plr-120721-01 distributing group under sec_351 sec_355 and sec_368 of the internal_revenue_code the prior ruling addresses certain federal_income_tax consequences of a proposed transaction intended to separate controlled and its affiliated entities the controlled_group from distributing and its affiliated entities the distributing group the prior ruling letter held in part that i the transfer by distributing 1to controlled of the stock of certain distributing subsidiaries including sub a and certain other assets including the right to use certain distribution facilities located in city u and certain associated assets and leases collectively the city u assets in exchange for the constructive issuance of additional controlled stock cash and the assumption by controlled of certain liabilities ii the subsequent transfer by controlled of the city u assets and certain other assets to sub a in exchange for the constructive issuance of additional sub a stock and sub a’s assumption of certain liabilities collectively i and ii are hereinafter the contributions and iii the distribution of the more than of the stock of controlled from distributing to distributing followed by the distribution of such controlled stock to distributing 2’s shareholders collectively the distributions were tax-free under sec_351 sec_355 and sec_368 the distributions were effected on date a at the time of the distributions distributing and sub a still had a business relationship due to distributing and sub a entering into agreement in addition prior to the distributing group’s acquisition of llc the predecessor of sub d on date b the controlled_group had entered into agreement with llc to provide service a upon the acquisition of llc by the distributing group agreement was assigned to and assumed by sub d due to certain business circumstances and market conditions that were unforeseen at the time the distributions were effected the distributing group and the controlled_group desire to terminate agreement and agreement in order to accelerate a more complete separation of their existing business relations the separation in order to accelerate the separation the distributing group and controlled_group will undertake various measures including agreement and agreement will be terminated and the parties will waive or otherwise resolve all claims thereunder the distributing group will acquire certain assets including the city u assets currently used by the controlled_group to provide service a to distributing under agreement and to sub d under agreement the purchase based upon the information and representations submitted with the original and supplemental ruling requests we rule that the separation including the purchase will have no adverse effect on the prior letter_ruling and the prior letter_ruling remains in plr-120721-01 full force and effect this supplemental ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
